No questions are presented for review by this court. No exceptions were reserved. In the absence of some adverse ruling of the court to which an exception is duly reserved, this court is without authority to place the lower court in error, even if, as here insisted, the evidence was insufficient to support the judgment rendered. Woodson's Case, 170 Ala. 87, 54 So. 191. The jurisdiction of this court in cases in the category of which this case belongs is appellate only, and review here can only be had where ruling at nisi prius had been invoked.
In this case, however, we note that the evidence was in conflict, and one phase thereof appears to have justified the court in rendering its judgment of conviction for the violation of the prohibition law as charged in the complaint.
Affirmed.